 


109 HR 1980 IH: Fiscal Responsibility Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1980 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Deal of Georgia (for himself, Mr. Gingrey, and Mr. Norwood) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that pay for Members of Congress be reduced following any fiscal year in which there is a Federal deficit. 
 
 
1.Short TitleThis Act may be cited as the Fiscal Responsibility Act of 2005. 
2.DefinitionsFor the purpose of this Act— 
(1)a deficit shall be considered to exist in a fiscal year if total budget outlays of the Government for such fiscal year exceed total revenues of the Government for such fiscal year (as determined under section 3(d)); and 
(2)the term Member of Congress or Member means an individual serving in a position referred to in section 601(a)(1) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(1)). 
3.Effect of a deficit 
(a)In generalNotwithstanding any other provision of law, if there is a deficit in a fiscal year, then— 
(1)any pay adjustment for Members of Congress scheduled to take effect under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) in the succeeding calendar year shall be null and void; and 
(2)effective as of the first day of the first pay period beginning in that succeeding calendar year, rates of basic pay for Members of Congress shall be reduced (from the rate in effect as of the day before the start of such succeeding calendar year) by the amount determined under subsection (b), but not below zero. 
(b)Reductions requiredThe reduction required under this subsection is as follows: 
(1)If the reduction is to take effect in a calendar year that does not immediately follow another calendar year in which a reduction under this section was made, the reduction amount shall be equal to 5 percent of the rate of basic pay last in effect before such reduction is made. 
(2)If the reduction is to take effect in a calendar year that immediately follows another calendar year in which a reduction under this section was made, the reduction amount shall be equal to 10 percent of the rate of basic pay last in effect before the most recent reduction under paragraph (1) was made. 
(c)Conditions for restorationIf, following one or more years in which Members’ pay is reduced under this Act, there occurs a fiscal year in which there is no deficit, then, effective as of the first day of the first pay period in the succeeding calendar year (and until another deficit triggering the preceding provisions of this section occurs)— 
(1)rates of basic pay for Members shall be restored to the highest rate that was at any time previously payable for the office involved; and 
(2)pay adjustments scheduled to take effect on or after such first day under the provision of law referred to in subsection (a)(1) shall be effective. 
(d)DeterminationsDeterminations of whether or not a deficit exists in any fiscal year shall, for purposes of this Act, be made by the Director of the Congressional Budget Office. In making any such determination, the Director shall exclude any budget outlays which (as determined by the Director) directly relate to a military conflict that lasts over 30 days or that is in direct response to a terrorist attack on the United States. 
4.Effective dateThis Act shall take effect on the date of the enactment of this Act, except that no determination under section 3(d) shall be made with respect to any fiscal year before fiscal year 2006. 
 
